Citation Nr: 1503074	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-30 694A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to initial ratings for ischemic heart disease greater than 10 percent from April 18, 2007 to November 13, 2007, greater than 30 percent from November 14, 2007 to July 11, 2010, and greater than 10 percent from July 12, 2010.

2.  Entitlement to an earlier effective date prior to April 18, 2007 for the grant of service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the December 2010 and November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The December 2010 rating decision granted service connection for ischemic heart disease and granted the following staged ratings: a 10 percent rating effective July 16, 2007; a 30 percent rating effective November 14, 2007; and a 10 percent rating from July 12, 2010.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The November 2012 rating decision granted an earlier effective date of April 18, 2007 for the grant of service connection for ischemic heart disease.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  For the initial rating period from April 18, 2007 to November 13, 2007, the Veteran's ischemic heart disease disability was not manifested by workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.

2.  For the initial rating period from November 14, 2007 to July 7, 2010, the Veteran's ischemic heart disease was not manifested by more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

3.  For the initial rating period beginning July 8, 2010, the Veteran's ischemic heart disease disability was manifested by an estimated workload of 5 METs.

4.  Ischemic heart disease, to include coronary artery disease, is a covered herbicide disease as of August 31, 2010.

5.  On April 18, 2007, the RO received the Veteran's claims for service connection for hearing loss, tinnitus, and posttraumatic stress disorder; evidence gathered in connection with these claims showed a history of coronary artery disease since 2005.


CONCLUSIONS OF LAW

1.  For the initial rating period from April 18, 2007 to November 13, 2007, the criteria for a disability rating in excess of 10 percent for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.100, 4.104, Diagnostic Code 7005 (2014).

2.  For the initial rating period from November 14, 2007 to July 7, 2010, the criteria for a disability rating in excess of 30 percent for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.100, 4.104, Diagnostic Code 7005 (2014).

3.  For the initial rating period beginning July 8, 2010, the criteria for a disability rating of 60 percent, but no higher, for ischemic heart disease have been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.100, 4.104, Diagnostic Code 7005 (2014).

4.  The criteria for an effective date earlier than April 18, 2007 for the grant of service connection for ischemic heart disease associated with herbicide exposure have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 
38 C.F.R. §§ 3.114, 3.816 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2014).

The Veteran's appeal for higher initial ratings arises from his disagreement with the initial evaluation following the grant of service connection for ischemic heart disease, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In a timely letter dated in June 2010, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 


The Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A.  VA has obtained service records, VA and private treatment records, and statements by the Veteran.

The Veteran has been afforded an adequate VA cardiac examination in July 2010. The Veteran's history was taken and a complete examination with clinical measures was conducted, to include an echocardiogram.  Conclusions reached and diagnoses given were consistent with the examination reports. 

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi 16 Vet. App. 183 (2002).

Disability Rating Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 
38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition.

Coronary artery disease (arteriosclerotic heart disease) is rated under Diagnostic Code 7005.  A 10 percent rating may be assigned when there is evidence of workload greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  To receive the next higher rating of 30 percent, the evidence must show workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent evaluation is warranted where there is more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  An evaluation of 100 percent disabling requires chronic congestive heart failure, or; a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.

The provisions of 38 C.F.R. § 4.104 Note (2) define one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Factual Background

The evidence of record contains a February 2005 treatment note from Morton Plant Hospital, which reveals that the Veteran underwent a cardiac catherization.  During the evaluation, the Veteran was noted to have, in pertinent part, left ventricular systolic function with an ejection fraction of 55 percent.  An estimation of the level of activity expressed in METs was not provided at that time.

Treatment records from the Clearwater Cardiovascular & Interventional Consultants (CCIC) dated from February 2005 to November 2007 reveal that the Veteran was treated for coronary artery disease.  In a treatment record dated in September 2007, the Veteran was being evaluated for coronary artery disease and a small abdominal aortic aneurysm.  During the evaluation, the Veteran reported that he had been feeling more tired and fatigued in the last couple days.  The September 2007 treatment note did not provide an estimation of the level of activity expressed in METs.

In a CCIC treatment note dated November 14, 2007, the Veteran was noted to have an ejection fraction of 60 to 65 percent.  The left ventricular wall motion was normal; however, mild concentric left ventricular hypertrophy was noted.  The Veteran was also found to have mild mitral regurgitation and a trace of tricuspid regurgitation.  An estimation of the level of activity expressed in METs was not noted.

The Veteran was afforded a VA examination on July 8, 2010.  The examiner noted that the Veteran had a history of myocardial infarction, hypertension, dyspnea, and required continued medication for heart disease.  It was noted that the Veteran had onset of dyspnea and non-productive cough on severe exertion.  Upon examination, the examiner noted that, for the Veteran's safety, an exercise test was medically contraindicated.  An estimated 5 METs was noted, although the examiner stated that an echocardiography was a more reliable measure of cardiac function.  The examiner performed an echocardiograph on July 13, 2010, which showed left ventricular ejection fraction of 55 percent with mild mitral regurgitation and tricuspid regurgitation. 
  
In a December 2010 statement, the Veteran maintained that his heart disorder, which included mild left ventricular hypertrophy and a workload in METs of 5, had not improved and had continuously worsened over time.  

Rating Analysis

Rating Period from April 18, 2007 to November 13, 2007

Upon review of all the evidence of record, both lay and medical, the Board finds that, for the initial rating period from April 18, 2007 to November 13, 2007, the Veteran's ischemic heart disease disability was not manifested by workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  

The evidence prior to November 14, 2007 demonstrates that the Veteran underwent a cardiac catherization and had ventricular dysfunction with an ejection fraction of, at worst, 55 percent.  See February 2005 treatment record for cardiac catheterization at the Morton Plant Hospital.  In a CCIC treatment record dated in September 2007, the Veteran was being evaluated for coronary artery disease and a small abdominal aortic aneurysm.  During the evaluation, the Veteran reported that he had been feeling more tired and fatigued in the last couple days.  However, the September 2007 treatment note did not provide an estimation of the level of activity expressed in METs and did not diagnose cardiac hypertrophy or dilatation.  
In other words, the evidence prior to November 14, 2007 does not reveal a workload of greater than 5 METs but not greater than 7 METs, cardiac hypertrophy, or dilatation.  These findings are specifically required for the assignment of the next higher 30 percent rating under Diagnostic Code 7005.  For these reasons, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's ischemic heart disease disability for the rating period from April 18, 2007 to November 13, 2007.

Rating Period from November 14, 2007 to July 7, 2010

Upon review of all the evidence of record, both lay and medical, the Board finds that, for the initial rating period from November 14, 2007 to July 7, 2010, the Veteran's ischemic heart disease was not manifested by more than one episode of acute congestive heart failure in the past year; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

As discussed above, a November 14, 2007 CCIC treatment record showed that the Veteran was noted to have an ejection fraction of 60 to 65 percent.  The left ventricular wall motion was normal; however, mild concentric left ventricular hypertrophy was noted.  The Veteran was also found to have mild mitral regurgitation and a trace of tricuspid regurgitation.  An estimation of the level of activity expressed in METs was not noted.

This evidence does not demonstrate that the Veteran's ischemic heart disease more nearly approximates the next higher 60 percent disability rating.  The Veteran was not noted to have sustained more than one episode of acute congestive heart failure in the past year.  Further the Veteran did not have an ejection fraction of 30 to 50 percent or a workload of greater than 3 METs but not greater than 5 METs.  Instead, the Veteran was diagnosed with mild concentric left ventricular hypertrophy, a diagnosis specifically considered in the currently assigned 30 percent disability rating. 

For these reasons, the Board finds that a rating in excess of 30 percent for the Veteran's ischemic heart disease is not warranted for the initial rating period 
from November 14, 2007 to July 7, 2010.

Rating Period Beginning July 8, 2010

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's ischemic heart disease disability more nearly approximates a 60 percent rating for the initial rating period beginning July 8, 2010.  

As discussed above, the Veteran was afforded a VA examination on July 8, 2010.  The examiner noted that the Veteran had a history of myocardial infarction, hypertension, dyspnea, and required continued medication for heart disease.  Upon examination, the examiner noted that an exercise test was medically contraindicated; as such, the examiner estimated a MET workload of 5.  The examiner also performed an echocardiograph on July 13, 2010, which showed left ventricular ejection fraction of 55 percent with mild mitral regurgitation and tricuspid regurgitation.  The examiner noted that in estimating activity level in METs, subjective METs was 5 and echocardiograph is a more reliable measure of cardiac function.   

As noted above, the July 2010 VA examiner noted an estimated METs workload of 5, which is specifically contemplated in the 60 percent rating criteria under Diagnostic Code 7005 (i.e., workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope).  While the examiner noted that the METs estimate was subjective and echocardiograph was a more reliable measure, the examiner made the METs estimate as exercise testing was not indicated and did not indicate that the METs estimate was inadequate for rating purposes.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 60 percent rating for the Veteran's ischemic heart disease disability is more nearly approximated for the initial rating period beginning July 8, 2010.

The Board further finds that a rating in excess of 60 percent is not warranted for the appeal period beginning July 8, 2010.  The evidence does not demonstrate a diagnosis of chronic congestive heart failure.  Further, the Veteran's estimated METs workload was at 5, and not 3 or less as required for the 100 percent disability rating.  Also, the Veteran's left ventricular dysfunction ejection fraction was noted to be, at worst, 55 percent.  The 100 percent disability rating contemplates an ejection fraction of less than 30 percent.  Accordingly, the Board finds that a rating in excess of 60 percent is not more nearly approximated for the initial rating period beginning July 8, 2010 for the Veteran's ischemic heart disease disability.

For these reasons, the Board finds that the Veteran's ischemic heart disease disability warrants a 60 percent rating, but no higher, beginning July 8, 2010.  

Extraschedular Considerations

The Board has considered whether the initial rating claim for ischemic heart disease warrants referral for an extraschedular evaluation.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321(2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1).

Turning to the first step of the extraschedular analysis, the Veteran's ischemic heart disease has manifested in a workload of METs not greater than 5 and has left ventricular hypertrophy with an ejection fraction of, at worst, 55 percent.  The rating criteria specifically contemplate such symptomatology. The schedular rating criteria, Diagnostic Code 7005, specifically provides for disability ratings based on coronary artery disease (ischemic heart disease), clinical findings, and workload in METs.  In this case comparing the Veteran's disability level and symptomatology for ischemic heart disease to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  In the absence of exceptional factors associated with the Veteran's ischemic heart disease, the Board finds that the criteria for referral for extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, and according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The evidence also demonstrates that the Veteran retired in May 2010.  In a July 2010 statement, the Veteran specifically noted that he was not seeking a total disability rating based on individual unemployability (TDIU).  As such, a claim for a TDIU is not raised by the record.

Earlier Effective Date

The Veteran is seeking entitlement to an effective date earlier than April 18, 2007, for the award of service connection for his ischemic heart disease.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim or a claim reopened after final disallowance "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  That is, VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer class member is defined as a Vietnam veteran who has a "covered herbicide disease."  See 38 C.F.R. § 3.816.  The Veteran served in the country of Vietnam during the Vietnam War era and, therefore, is a "Vietnam veteran" as defined in the regulations.  See 38 C.F.R. § 3.307(a)(6).

According to 38 C.F.R. § 3.816(b)(2) a "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991.  Ischemic heart disease, to include coronary artery disease, was not added to the list of presumptive disabilities until August 31, 2010.  See 75 Fed. Reg. 53, 202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final August 31, 2010 rule specifically notes the Nehmer provisions apply to the newly covered diseases, to include coronary artery disease.  Id. 

Accordingly, the Board concludes the Veteran is a "Nehmer class member" as defined in the law.

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985 and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816(c)(1)-(3).  As to 38 C.F.R. § 3.816(c)(2), if the class member's claim was received between May 3, 1989 and the effective date of the liberalizing law, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as provided in paragraph (c)(3) of this section.  See 
38 C.F.R. § 3.816(c)(2).  

A claim will be considered a claim for compensation if the claimant's application or other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or VA issued a decision on the claim between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded. 

Paragraph (c)(3) provides that if the class member's claim was received within one year of his or her separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service.  As the Veteran separated from service in 1969 and was not diagnosed with CAD until more than 30 years after his service separation, paragraph (c)(3) is not applicable to this discussion.

In this case, the record reflects that the Veteran served in the Republic of Vietnam and was granted presumptive service connection for ischemic heart disease based on presumed exposure to herbicides during service.  On April 18, 2007, the RO received the Veteran's claims for service connection for hearing loss, tinnitus, and posttraumatic stress disorder.  Evidence gathered in connection with those claims included a July 2007 VA audiology examination report where it was noted that the Veteran had a history of coronary artery disease since 2005.  The Veteran subsequently filed his claim for service connection for ischemic heart disease in May 2010.  Medical evidence received in connection with that claim showed that the Veteran had his first stent implant in March 1996 and had treatment for coronary artery disease in February 2005.  See February 2005 treatment record from CCIC.  As such, the provisions of 38 C.F.R. § 3.816 apply.

As noted above, 38 C.F.R. § 3.816(c)(2) notes that if a Nehmer class member's claim was received between May 3, 1989 and the effective date of the liberalizing law (as it was in this case), the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  Here, although the Veteran did not file his claim for service connection for ischemic heart disease until May 2010, evidence gathered in connection with his claims filed on April 18, 2007 reflect that the Veteran had a history of coronary artery disease since 2005.  As such, the effective date of the Veteran's award of service connection for ischemic heart disease will be the later of the date the claim was received by VA (i.e., April 18, 2007) or the date the disability arose (i.e., February 2005).  As the later of these dates is April 18, 2007, the Board finds that an earlier effective date prior to April 18, 2007 is not warranted.  


ORDER

For the initial rating period from April 18, 2007 to November 13, 2007, a rating in excess of 10 percent for ischemic heart disease is denied.

For the initial rating period from November 14, 2007 to July 7, 2010, a rating in excess of 30 percent for ischemic heart disease is denied.

For the initial rating period beginning July 8, 2010, a 60 percent rating, but no higher, for ischemic heart disease is granted.  

An earlier effective date for the grant of service connection for ischemic heart disease prior to April 18, 2007 is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


